DETAILED ACTION
This action is in response to an application filed 01/29/2020 in which claims 1-16 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 31 JANUARY 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Objections
The dependent claims should refer back to the Independent claim using the form “The apparatus for treating water as claimed in …” and “The method as claimed in …” to avoid confusion as to whether they are meant to be dependent or independent claims.
Claim 10 has a typo in line 1 of the claim “A method of preparing apparatus for treating water ...” should be “A method of preparing an apparatus for treating water ...”
Claim 10 has a typo in line 7 of the claim “the heighta of” should be “the height of”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “the exit trough.” There is no antecedent basis for this term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,628,667 (hereinafter “Somora”).
Regarding claim 1 Somora discloses an apparatus (Figs. 1, 5, 8) for treating water comprising 
a container 1 having a clarification zone (comprising clarified space 48 and sedimentation space 47), 
a water entry arrangement 2/4/12 for flowing water through the clarification zone, 
a plurality of water exit units 5, 6 and having respective orifices at least partially immersed in water contained in the clarification zone for drawing a flow of clarified water from a common layer of the water in the clarification zone and directing the received clarified water to a water exit arrangement 28, 
With regard to height adjustment mechanisms, and while not detailed in the figures, each of the water exit elements is mounted “all of them or any of them - so that they can be raised and lowered in the vessel 1 with reference to level 3” (C7/L8-16) and is thus seen to discloses, as claimed, each of the water exit units having a respective height adjustment mechanism for differentially adjusting the height of the water exit unit relative to the other water exit units and relative to the container, and thus the water exit elements are seen to be inherently adjustable so as to draw the flow of clarified water from the common layer regardless of tilt of the container.  
With regard to the water exits units being mounted to the container, it is not specifically disclosed that water exit elements are mounted to the container however it is disclosed that “[m]eans for effecting such raising and lowering is not illustrated in the drawing because it may be entirely conventional and will be evident to those having ordinary skill in the art” and thus mounting the elements to the container or, alternatively, associated structure next to the container 
Regarding claim 10 Somora discloses a method of preparing an apparatus for treating water, 
the apparatus having a container 1 having a clarification zone (comprising clarified space 48 and sedimentation space 47), 
a water entry arrangement 2/4/12 for flowing water through the clarification zone, 
a plurality of water exit units 5, 6 and having respective orifices at least partially immersed in water contained in the clarification zone for drawing a flow of clarified water from a common layer of the water in the clarification zone and directing the received clarified water to a water exit arrangement 28, 
With regard to height adjustment mechanisms, and while not detailed in the figures, each of the water exit elements is mounted “all of them or any of them - so that they can be raised and lowered in the vessel 1 with reference to level 3” (C7/L8-16) and is thus seen to discloses, as claimed, each of the water exit units having a respective height adjustment mechanism for differentially adjusting the height of the water exit unit relative to the other water exit units and relative to the container, and thus the water exit elements are seen to be inherently adjustable so as to draw the flow of clarified water from the common layer regardless of tilt of the container.  
With regard to the water exits units being mounted to the container, it is not specifically disclosed that water exit elements are mounted to the container however it is disclosed that “[m]eans for effecting such raising and lowering is not illustrated in the drawing because it may be entirely conventional and will be evident to those having ordinary skill in the art” and thus mounting the elements to the container or, alternatively, associated structure next to the container 
Somora further discloses the raising or lower the water exit elements relative to the water level and/or container (C7/L8-45) and since each water exit element has a dedicated adjustment, adjusting them will involve individually adjusting each one which obviously would require differentially adjusting the height of the water exit units relative to each other and the container so as to draw the flow of clarified water from the common layer regardless of tilt of the container, i.e. unless they were adjusted together at the same time which could not be accomplish by one operator.

Claims 2, 4-8, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Somora in view of US Patent No 4,642,191 to Robert C. Hill (hereinafter “Hill”).
Regarding claim 2, 4, 7-8, 13 and 15 Somora discloses the apparatus of claim 1 and the method of claim 10, but does not specially disclose the height adjustment mechanisms and thus does not disclose (claim 2) that the mechanism is a screw mechanism, or (claim 4) wherein each of the water exit units has a generally horizontally extending pipe, respective parts of each of the pipes defining a lower boundary of the common layer, or (claim 7) wherein the water exit arrangement includes an outlet trough to receive the clarified water, or (claim 8) the water exit arrangement permitting gravity flow of water from the water exit units to the exit trough, (claim 13) operating said least one screw mechanism to adjust the heights of the water exit elements or (claim 15) gravity flowing the water from the clarification zone into each water exit unit, and from each water exit unit into an exit trough. 
Hill discloses a clarifier tank 10 with a water exit element (box 18 with generally horizontally extending pipes/conduits 50-53, respective parts of each of the pipes defining a lower boundary of the common layer) having a height adjustment mechanism (rods 46) for removing a clarified liquid from a container wherein the water exit elements direct flow into an outlet trough 18 via gravity flow (Hill Figs. 1-4, Abstract, C2/L9-C3/L57 and C4/L59-C5/L47); the height adjustment mechanism being a screw mechanism (the rods 46 can be adjusted by “turn buckles or other threaded elements”, Hill C3/L14-26) and further operating at least one screw mechanism to adjust the heights of the water exit elements (the rods 46 can be adjusted by “turn buckles or other threaded elements”, Hill C3/L14-26).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Somora by using for the water exit elements and height adjustment mechanism two of the exit elements with outlet troughs and screw mechanisms as disclosed by Hill because this involves the simple substitution of known water exit elements and their associated height adjustment mechanism for a decanting apparatus and because these water exit elements “minimize the existence of channeling or lateral currents which interfere with the most efficient settlement of solid matter” (Hill Figs. 1-2, Abstract, C2/L9-37). This will obviously result in operating said least one screw mechanism to adjust the heights of the water exit elements as disclosed.
Regarding claim 5 Somora in view of Hill discloses the apparatus for treating water as claimed in claim 4, wherein with regard to the limitation “the thickness of the common layer at the water exit units extends from the surface of the water in the clarification zone to said lower boundary”, this is seen as a functional limitation or intended use of the structure that could be accomplished by the structure of the combined invention, as above, without any additional 
Regarding claim 6 Somora in view of Hill discloses the apparatus for treating water as claimed in claim 4, further comprising generally downwardly extending pipes (30/34) contiguous with respective ones of the generally horizontally extending pipes. 
Regarding claim 11-12 Somora in view of Hill discloses the method as claimed in claim 10, and with regard to (claim11) further comprising individually adjusting the heights of the water exit units relative to the container to compensate for end to end tilt of the container and (claim 12) to compensate for side to side tilt of the container; Hill discloses “the box 18 may be precisely leveled in place, regardless of its possible misalignment with the tank 10 or with a true vertical” (Hill C3/L24-26) “since even minute deviations in the relative elevation of the various discharge orifices into collector box 18 will cause fluid collection to occur from the fluid zones 70 through 75 at differing rates, with consequent unwanted creation of non-uniform lateral currents, it is nonetheless important to be able to level container 18 rather precisely (Hill C5/L24-30).
Therefore, it would have been obvious to further individually adjust the heights of the water exit units relative to the container to compensate for all leveling differences between the exit elements and the tank comprising the water to be clarified as disclosed by Hill. This is seen to obviously include at least compensating for end to end tilt of the container and side to side tilt of the container.
Regarding claim 16 Somora in view of Hill discloses the method as claimed in claim 15, wherein Somora further discloses the raising or lower the water exit elements (i.e. setting a position) relative to the water level and/or container (C7/L8-45) which obviously/inherently will .  

Claims 3, 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Somora in view of EP0128122A1 (hereinafter “Nill”; where citations to text are to the attached English Machine translation of EP0128122A1).
Regarding claim 3, 9 and 14 Somora discloses the apparatus of claim 1 and the method of claim 10, does not specially disclose the height adjustment mechanisms and thus does not disclose that (claim 3) the height adjustment mechanism is an angular rotation mechanism, or (claim 9) wherein the water exit unit include respective vent pipes for preventing siphoning of water through the water exit units, or (claim 14) operating at least one angular rotation mechanism to adjust the heights of the water exit units. 
However Nill discloses a drainage device for use in a clarification basin wherein the outlet/drain opening (i.e. water exit element) is arranged to be vertically movable using an angular rotation mechanism for angularly rotating the elements (Nill pg. 1 and first two paragraphs of pg. 2; Figs. 1, 4, 7-8, 11, 13, 15).; wherein the height adjustment mechanism is an angular rotation mechanism for angularly rotating the elements and operating at least one angular rotation mechanism to angularly rotate the elements and thereby to adjust the heights of the water exit elements (Nill pg. 1 and first two paragraphs of pg. 2; Figs. 1, 4, 7-8, 11, 13, 15).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Somora by using for the water exit elements and height adjustment mechanism two of the exit elements and angular rotation mechanisms for angularly rotating the elements as disclosed by Nill because this involves the simple substitution 
With regard to claim 9, Nill disclose alternate exit units 2 having two pipes with openings (Fig. 6) where one may be considered a vent pipe which will prevent siphoning of water through the water exit units. Therefore it would have bene obvious to substitute the exit unit of Fig. 6 of Nill because this is disclosed as an alternate embodiment of the discharge orifice on Nill.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	
	/Jason M Greene/            Primary Examiner, Art Unit 1773